Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-18, 21-42, 44-47 and 50-93 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a lift truck comprising: a chassis having a front side, a rear side, a left side, and a right side; one or more drive wheels attached to the chassis at the front side of the chassis; a counterweight attached to the rear side of the chassis; a chassis compartment situated between the one or more drive wheels and the counterweight and between the left side and right side of the chassis; an operator seat; an operator compartment floor above the chassis compartment, wherein the floor is situated between the left side and right side of the chassis and between the one or more drive wheels and the counterweight such that the operator compartment floor is at least partially under the operator seat; a battery located in the chassis compartment; a motor located in the chassis compartment and operably connected to the battery and to the drive wheel; and a hydraulic system operably connected to the battery, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the hydraulic system comprises a hydraulic pump, a motor configured to operate the hydraulic pump, a hydraulic tank fluidly connected to the hydraulic pump, and a hydraulic valve, wherein the hydraulic pump is directly connected to the hydraulic tank without a hose as required by Claim 1.
Claims 2-4, 6-18, 21-42 and 44-47 depend from Claim 1.
Although the prior art discloses a lift truck comprising: a chassis having a front side, a rear side, a left side, and a right side; one or more drive wheels attached to the chassis at the front side of the chassis; a counterweight attached to the rear side of the chassis; a chassis compartment situated between the one or more drive wheels and the counterweight and between the left side and right side of the chassis; an operator seat; an operator compartment floor above the chassis compartment, wherein the floor is situated between the left side and right side of the chassis and between the one or more drive wheels and the counterweight such that the operator compartment floor is at least partially under the operator seat; a battery located in the chassis compartment; a motor located in the chassis compartment and operably connected to the battery and to the drive wheel; and a hydraulic system operably connected to the battery, and an operator-accessible compartment having a top cover, and an operator-serviceable component located in the operator-accessible compartment, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the operator-accessible compartment is located above the counterweight, wherein the operator-serviceable component is one of a motor controller, fuse, VSM, contactor, or any combination thereof as required by Claim 50.
Claims 51-93 depend from Claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618